Citation Nr: 1542025	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-08 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability incurred as a result of VA treatment following a December 2007 mandible fracture.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  This matter was previously before the Board, most recently in October 2014 when it was remanded for additional development.  

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 

The service connection issues are addressed in the REMAND that follows the ORDER section of this decision.  


FINDING OF FACT

The Veteran does not have additional disability as a result of VA treatment for a mandible fracture.  


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability as a result of VA treatment for mandible fracture have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Adequate notice was provided in January 2009.

The duty to assist has also been met.  The record reflects that the service treatment records, VA treatment records, and post-service medical evidence identified by the Veteran have been obtained when possible. The Board acknowledges that the Veteran has received treatment from a private medical professional, Dr. S. The Veteran was advised that the records associated with the private treatment were not of record and was asked to send any medical reports in his possession or to submit VA Form 21-4142s, "Authorization and Consent to Release Information."  See, e.g., October 2012 and January 2015 VA letters.  The Veteran has not provided these records or a VA Form 21-4142. The Veteran is responsible for providing pertinent evidence in his possession. See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence). It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of the matter.

The Veteran underwent VA examination in 2009 and VA obtained medical opinions in 2009 and 2015 to determine the existence of an additional disability due to VA treatment for the mandible fracture.  The Board has found the opinions  to be adequate because each is supported by a rationale that is consistent with the record.  

Accordingly, the Board will address the merits of the appellant's appeal.

II. Legal Criteria

With respect to claims filed on or after October 1, 1997, 38 U.S.C.A. § 1151 provides in pertinent part that compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability was service connected.  See VAOPGCPREC 40-97 (Dec. 31, 1997).  For purposes of this section, a disability is a qualifying additional disability if it was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability was: (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

To determine whether additional disability exists, the Veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of a disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability (see 38 C.F.R. § 3.361(c)); and that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's-or, in appropriate cases, the Veteran's representative's-informed consent. 38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R.
 § 17.32.  38 C.F.R. § 3.361(d)(2).

 Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background

In December 2007, the Veteran presented for emergency treatment after being struck on the left jaw.  The Veteran reported spitting out a tooth and having severe jaw pain, numbness, and headache.  Examination revealed a displaced left mandibular angle fracture with fracture extending through tooth 18 (root still in mandible) and no visible right condyle fracture.  On December 18, 2007, the Veteran underwent open reduction and internal fixation (ORIF) of the left mandible fracture and extraction of tooth #17.  After the surgery, the Veteran had decreased pain but persistent numbness of the left lower lip, the "same as before the surgery."  A December 19, 2007, treatment record revealed the Veteran's history of tingling/burning in the lower lip, compared to complete numbness prior to the operation.  Examination revealed range of motion of 20 millimeters, marked left facial swelling, slight open bite, complete hemostasis of the extraction site, and no tooth mobility.  X-ray images showed nondisplaced fracture in right parasymphysis.  The Veteran was advised that a second procedure might be necessary if the fracture did not remain stable.  The Veteran was instructed to stay with a non-chew diet.  A December 21, 2007, treatment record reveals the Veteran's history of increased pain and persistent swelling at the left jaw.  He reported that the sensation on his lower lip was returning.  Examination revealed a firm area of swelling.  The assessment was likely postoperative hematoma status-post ORIF.  The hematoma was drained, cleaned, and sutured.  Subsequent records reveal improved swelling and tenderness, and the Veteran was discharged on December 24, 2008.  A December 27, 2008, treatment record indicates that the swelling was much improved and that there was no evidence of hematoma, fluid collection, or erythema.  

A January 3, 2008, treatment record reveals the Veteran's history of doing well and tolerating the soft diet.  He reported incisional pain.  A January 23, 2008, treatment record reveals the Veteran's three-day history of drainage and increased pain.  Examination revealed post-ORIF mandible infection.  Examination also revealed a good occlusion though painful in the area of the left angle.  There was no segment mobility at the fracture sight.  The Veteran was prescribed antibiotics.  A January 29, 2008, treatment record reveals the Veteran's history of jaw popping with yawning.  Examination revealed moderate facial swelling, very minimal drainage from fistula in ORIF incision line, and decreased range of motion.  The assessment was post-operative infection.  Subsequent January 2008 treatment records reveal histories that the drainage had stopped, and pain and swelling had improved.  The records indicate that range of motion had also improved.  The Veteran failed to report for evaluations in early February 2008.  A February 12, 2008, treatment record reports that swelling was down, there was no drainage, and the fistula had closed over.  The record indicates that the union was questionable although there was no movement to bimanual manipulation.  The recommendation was removal of the plate/screws, probable intraosseous wire fixation with maxillomandibular fixation.  The Veteran was scheduled for surgery but the surgery was postponed due to positive drug test.  A February 17, 2008, treatment record reveals the Veteran's history of jaw pain that was tolerable.  He scheduled the surgical treatment for February 26, 2008.  A February 21, 2008, treatment record reveals a finding of new drainage from the wound site, for which the Veteran was provided antibiotics.  Subsequent treatment records reveal findings of controlled pain and no drainage.  A February 26, 2008, record indicates that the Veteran underwent surgical treatment for left mandibular hardware infection and fistula.  The postoperative diagnosis was nonunion of the left mandibular fracture.  The record indicates that the Veteran was warned that if he returned with the wires cut off, he would most likely require external fixation.  Subsequent February 2008 records reveal findings that the Veteran was progressing well.  A March 7, 2008, treatment record reveals the Veteran's history that the wires were poking him.  Exam revealed stable occlusion.  The wires were tightened.  A March 24, 2008, treatment record reveals findings that the fixation was stable and occlusion okay.  The impression was good post-operative status.  The examiner noted that there were some myofascial findings, probably secondary to involuntary attempts to open the jaw.  

An April 3, 2008, treatment record reveals a history of pain due to the wires.  After examination, some wire ends/loops were repositioned and the fixation was tightened.  An April 7, 2008, treatment record indicates that the Veteran took out the wires.  The Veteran was reminded that he had been warned on multiple occasions that the wires had to be left in place or he would need to find a need another doctor.  An April 11, 2008, record indicates that the wires were replaced.  An April 16, 2008, treatment record reveals a history of a broken wire.  Examination revealed slight mobility.  Additional loops of wire were placed.  The Veteran was advised to cut down on unnecessary conversation to prevent wire stretching and breaking.  An April 21, 2008, record reveals that the Veteran had broken wires.  The Veteran denied breaking the wires, eating solid foods, or going against any recommendations.  The wires were removed and the upper arch bar was tightened.  The Veteran reported that he wanted to wait for the rewiring.  The record indicates that the Veteran was going to be seen by Dr. S. for follow-up.  

A May 2008 treatment record indicates that the Veteran was supposed to undergo a temporomandibular joint arthroplasty in June 2008.  An October 2008 treatment record reveals the Veteran's history of left cheek swelling and the belief that he had an exposed wire.  The Veteran was advised to follow-up with Dr. S.  A December 2008 treatment record reveals the Veteran's history of pain.  Examination revealed a need for a root canal on tooth 14, which the dentist found was not related to the jaw fracture.  The dentist found the Veteran might have discomfort related to the jaw fracture from a wire or from tooth 18.  The dentist spoke to Dr. S.  The record indicates that the Veteran was scheduled for a tooth extraction by Dr. S., who had determined the tooth extraction was not related to the mandible fracture.  The records indicate that the tooth for which the extraction was planned was the only tooth that could be causing the Veteran's reported pain.  

A February 2009 VA examination record reveals the Veteran's history of pain and numbness along the left side of the lower jaw.  There was a 10-12 millimeter scar on the left neck.  The examiner noted that the Veteran lost tooth 17 due to trauma and not treatment.  The examiner determined the Veteran received timely and standard of care treatment.  The examiner added that an infection was highly probable due to the compound jaw fracture and delay in seeking care and that the Veteran's noncompliance with medical recommendations, failure to give good contact numbers, and failure to report to appointments did not help with the treatment outcome.  

A May 2015 VA examination record reveals the determination that the Veteran did not have an additional disability due to VA medical treatment and that the Veteran's jaw fracture was properly treated with the accepted standard of care.  

IV.  Analysis

The Veteran claims that he has additional disability as a result of VA-provided treatment for a mandible fracture.  It appears he is claiming pain and numbness secondary to the VA treatment.   

The medical evidence of record does not support the Veteran's claim.  Two VA examiners have opined that the Veteran does not have an additional disability as a result of VA care.  These findings are consistent with the medical record, which does not show the onset of a new or worsened disability after the VA-provided care for the mandible fracture.  In this regard, the Board notes that the record documents complaints of pain and numbness prior to the VA-provided treatment and histories of improved pain and numbness after the surgery, which indicates that the surgery did not result in aggravation of any symptom.  Additionally, although the Veteran sustained infections after the surgical treatment, the records indicate that the infections were appropriately treated and there is no evidence of a residual disability resulting from the infections or the treatment thereof.  

The Board acknowledges that the Veteran currently has a scar on his left neck, possibly secondary to the VA treatment.  There is no evidence that the scar is the result of fault on the part of VA or was an event not reasonably foreseeable.  A scar is a reasonably foreseeable result of surgical treatment, and VA examiners have determined that VA exercised the standard of care in its treatment. 

There is no medical evidence suggesting that the Veteran has an "additional disability," as defined by VA, as a result of VA treatment for the mandible fracture.  The Board acknowledges the competency of the Veteran's lay statements relative to symptoms following his treatment.  However, as a layperson, the Veteran is not competent to render an opinion concerning the existence of an additional disability, which may have resulted from VA treatment or to state whether a surgical procedure was performed to acceptable medical standards.  The Veteran's lay opinion concerning this matter requiring medical expertise is clearly of less probative value than the medical opinion against the claim.

Accordingly, the Board must also conclude that compensation under the provisions of 38 U.S.C. § 1151 is not warranted.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. 


ORDER

Compensation under 38 U.S.C. § 1151 for additional disability from VA treatment for a mandible fracture is denied.


REMAND

The record indicates that the Veteran was scheduled for examination pursuant to the October 2014 Board remand but failed to report.  He has since requested the examination be rescheduled, explaining that he was unable to attend the examination because he did not have transportation. 

In light of the circumstances, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. Undertake appropriate development to obtain any outstanding treatment or examination records pertinent to the claims on appeal.

2.  Then, afford the Veteran a VA examination by an appropriate medical examiner to determine the nature and etiology of all back disabilities present during the period of this claim. 

With respect to each back disability currently present or present at any time during the pendency of this claim, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder was present during active service.  If so, the examiner must state an opinion as to whether the disorder clearly and unmistakably existed prior to the Veteran's entrance onto active duty. 

With respect to each disorder that the examiner believes existed prior to the Veteran's entrance onto active duty, the examiner should state an opinion as to whether the disorder clearly and unmistakably underwent no permanent increase in severity as a result of service. 

With respect to each disorder that the examiner believes was not present during service, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.

The rationale for all opinions expressed should also be provided, with consideration of the Veteran's lay histories.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  Afford the Veteran a VA examination by an appropriate medical examiner to determine the nature and etiology of all knee disabilities present during the period of this claim. 

With respect to each knee disability currently present or present at any time during the pendency of this claim, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder was present during active service.  If so, the examiner must state an opinion as to whether the disorder clearly and unmistakably existed prior to the Veteran's entrance onto active duty. 

With respect to each disorder that the examiner believes existed prior to the Veteran's entrance onto active duty, the examiner should state an opinion as to whether the disorder clearly and unmistakably underwent no permanent increase in severity as a result of service. 

With respect to each disorder that the examiner believes was not present during service, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service, was caused by the service-connected skin disability, or was aggravated by the service-connected skin disability.   

The rationale for all opinions expressed should also be provided, with discussion of histories of "trick' or locked knee" at entrance and knee pain in 1979 and  the medical evidence that the skin disability is associated with induration of the bilateral lower extremities.  If the examiner is unable to provide any required opinion, he or she should explain why.

4.  Undertake any other development determined to be warranted. 

5. Then, readjudicate the Veteran's claims on appeal.  If a benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


